Citation Nr: 1534286	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  14-41 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need of aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1944 to March 1946.  Due to a finding of incompetency, the appellant is acting on behalf of the Veteran as his VA fiduciary and legal custodian.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to SMC based on Aid and Attendance/ Housebound.  The decision was confirmed in a September 2013 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical evidence in this case shows that the Veteran requires the aid and attendance of another person; but it is not clear that this is the result of his service-connected disabilities.  The Veteran is presently service-connected for posttraumatic stress disorder (PTSD) rated as 50 percent disabling; concussion with bilateral hearing loss rated as 40 percent disabling; tinnitus rated as 10 percent disabling; and scars from shrapnel wounds to the face and right arm rated as 10 percent disabling.

The Veteran underwent an examination for housebound status or permanent need for regular aid and attendance in July 2012.  The examination report noted that the Veteran could not feed himself due to tremors and needed assistance bathing and tending to other hygiene needs due to weakness, fatigue, and tremors.  He required nursing home care due to dementia and was unable to manage his own financial affairs due to cognitive and physical conditions.

A February 2013 VA examination for PTSD found that the Veteran was not housebound or unable to function daily due to PTSD.

In February 2013 the Veteran underwent another examination for aid attendance or housebound status and was evaluated for traumatic brain injury.  As noted above, the Veteran is service-connected for concussion with hearing loss, but it is only rated on the basis of his hearing loss disability.  The examination report noted that the Veteran had sepsis and acute renal failure in December 2011 and that after this he could not talk or walk and his memory would come and go.  At present he could talk and communicate, reportedly, but his memory was poor.  Upon testing for traumatic brain injury, it was determined that he had no higher than level 1 impairment in the facets of cognitive impairment and other residuals of TBI.  See 38 C.F.R. § 4.124a.  The examiner found that the Veteran was unemployable as a result of his traumatic brain injury.  The examiner noted that the service treatment records were not available but that there was a possibility that the Veteran had a concussion.  The examiner also determined that there were no sequelae after the possible concussion in World War II and that the current physical and mental status was secondary to severe sepsis and its complications.

The RO later granted entitlement to a TDIU as a result of the findings in the February 2013 examination.  See April 2013 rating decision.  Thus, it appears that the Veteran has a total rating due in significant part to his concussion with hearing loss disability.

The record shows that the Veteran's service treatment records are unavailable due to them likely being destroyed in a fire at the National Personnel Records Center (NPRC).  The NPRC was, however, able to confirm that the Veteran earned, in pertinent part, the Purple Heart Medal, the Combat Infantryman Badge, the Bronze Star Medal, and a Presidential Unit Citation for his service during World War II.  The Veteran has stated that he suffered a concussion wound to the head and shrapnel injury at the Battle of the Bulge during World War II.  See, e.g., August 2005 Statement in Support of Claim.  In February 2006, the Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to VA, and noted that he had received treatment from a private doctor in West Virginia, as well as his general family doctor, from 1946 to 1960 for shrapnel wounds and concussion but that the doctor was deceased, and the pharmacy used for the prescriptions burned down and he did not know where the records were.  While it does not appear that these records are available, the Veteran is competent to state that he received treatment for concussion residuals from 1946 to 1960, which contradicts the examiner's finding in February 2013 that there were no residuals of the Veteran's traumatic brain injury in service.  Also, even though the service treatment records are unavailable, the concussion injury reported by the Veteran in service is consistent with the circumstances of his service during World War II, given the medals he earned.  38 C.F.R. § 3.304(d) (Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.).  

In assessing the medical evidence and lay statements of record, the Board has determined that the issue of entitlement to a separate rating for a traumatic brain injury has been raised by the record as part of his service-connected concussion with hearing loss disability.  This matter should be adjudicated prior to the issue on appeal being resolved as it is inextricably intertwined with the issue of special monthly compensation.

The medical opinion regarding the special monthly compensation matter also is not clear, as it is unclear whether the examiner had all the facts prior to making the determination that the Veteran's concussion with hearing loss disability did not contribute to his being in need of the care of another person.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the issue of whether the Veteran should receive a separate rating for residuals of traumatic brain injury as noted in the February 2013 TBI examination report, based on the level of impairment in the facets of cognitive impairment and other residuals of TBI.  See 38 C.F.R. § 4.124a.  

2.  Ask the Veteran's guardian to identify all VA and non-VA clinicians who have evaluated or treated him for PTSD, concussion with hearing loss, scars from shrapnel wounds, and tinnitus, in recent years.  Obtain outstanding VA treatment records that have not been associated with the claims file already.  Once signed releases are received from the Veteran's guardian, obtain outstanding private treatment records that have not been associated with the claims file already.  A copy of any negative response(s) should be included in the claims file.

3.  Then, return the claims file to the examiner who provided the aid and attendance/ housebound TBI opinion in February 2013, if still available.  Otherwise reschedule the Veteran for another VA aid and attendance/housebound examination (if feasible).  If the Veteran is unable to attend, then arrange for a medical opinion to be provided solely on the basis of review of the record.  The claims folder must be provided to and reviewed by the examiner in conjunction with any examination and/ or opinion.  

In determining whether the Veteran is in need of regular aid and attendance and/or is housebound due to his service-connected disabilities, the examiner should consider the following: (a) whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; (b) whether he has frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (c) whether he is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (d) whether he is unable to attend to the wants of nature; 
(e) whether his physical or mental incapacity requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment; or (f) whether his conditions actually require that he remain in bed. 

In making these determinations, please assess the nature of the Veteran's service-connected PTSD, concussion with hearing loss, tinnitus, and shrapnel wound scars.  To the extent possible please differentiate between the symptoms attributable to the Veteran's service-connected disabilities and any nonservice-connected disabilities (such as dementia and/ or residuals of sepsis and acute renal failure in December 2011).  

The examiner should consider the Veteran's reports of concussion injury during combat service in World War II and his statements that he continued to receive treatment for his concussion from 1946 to 1960.  Even though the records of treatment in service or thereafter are not available, the Veteran is competent to make these assertions and the medals he earned during his World War II service, including the Purple Heart and Combat Infantryman Badge, support that the Veteran was wounded in combat during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

4.  After the requested opinion and/ or examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran's guardian a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






